Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s RCE filed on August 19, 2022. 
Claims 1 -6, 8 – 9, 11 – 15 are pending and being considered on the merits.
Claims 7 and 10 are cancelled. 
Claims 1- 6, 8 – 9, 11 -15  are currently amended.
Claims 1- 6, 8 – 9, 11 -15 are rejected. This rejection is non-final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the objections/rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1- 6, 8 – 9, 11 -15 under § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claim 1, Applicant argued in substance that (1) the newly added limitations: “reduced resolution three-dimensional (3D) model files of objects that are to be built together wherein the reduced resolution 3D model files are reduced resolution files of full resolution 3D model files of the objects and are usable to generate reduced resolution models of the objects as compared to full resolution models generated by the full resolution 3D model files,” “through use of the reduced resolution 3D model files for all of the objects,” and “an arrangement of the reduced resolution models of the objects in the build bed to result in a maximum number of the objects” are not taught by prior arts. 


Examiner fully considered but this argument is rendered moot due to new ground(s) of objection/rejection necessitated by Applicant’s amendment. 


As per point (1), as recited below in this Office Action, reference Grichnik teaches: in paragraphs  [0065] – [0066], [0059], and [0063], wherein reduced resolution three-dimensional (3D) model files of objects that are to be built together wherein the reduced resolution 3D model files are reduced resolution files of full resolution 3D model files of the objects and are usable to generate reduced resolution models of the objects as compared to full resolution models generated by the full resolution 3D model files;  reference Grichnik teaches: in paragraphs  [0065] – [0066], [0059], and [0063],  wherein through use of the reduced resolution 3D model files for all of the objects;  and reference Grichnik teaches: [0065] – [0066], [0059], and [0063], an arrangement of the reduced resolution models of the objects in the build bed to result in a maximum number of the objects.  Therefore, Grichnik teaches the newly added limitations.

With respect to claims 9 and 13, they are substantially similar to claim 1, respectively, and are rejected in the same manner, and the same reasoning applying.  

Applicant's arguments for other claims, which depend on the argued patentability of
claim 1, 9, and 13 are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENTS: 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 15 are rejected 35 U.S.C. 103 as being unpatentable over Thomas-Lepore (US Pub. 2017/0173889), in view of Grichnik (US Pub. 2014/0046733).

Regarding claim 1, Thomas-Lepore teaches: 
an apparatus (Abstract) comprising:
 a processor (para [0192]); and 
a memory storing machine readable instructions that when executed by the processor  (para [0192]):
 access a reduced resolution three-dimensional (3D) model file of an object to be built in a build bed of a 3D printing system, wherein the reduced resolution 3D model file is a reduced resolution file of a first full resolution 3D model file of the object and is usable to generate a reduced resolution model of the object as compared to a full resolution model generated by the first full resolution 3D model file (paras [0169] – [0170]; see also Fig 4, paras [0101] – [0108]);
determine a packing arrangement of the objects to be built in the build bed through use of the reduced resolution 3D model files for all of the objects in the build bed (Fig 4, paras [0102] – [0106]; see also para [0107] & para [0165]: “plurality of computerized models” ),
 including adjusting an arrangement of the reduced resolution models of the object and the other objects in the build bed to result in a maximum number of the object and the other objects being built during a single printing operation of the 3D printing system (Fig 3, para [0095]); and 
output the determined packing arrangement of the objects to the 3D printing system, wherein the determined packing arrangement of the objects is used to adjust an operation of the 3D printing system to cause the 3D printing system to print the  (para [0126] & para [0166]; see also para [0095]), 

Thomas-Lepore specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0192] Embodiments disclosed herein may include computer program products comprising non-transitory computer-executable code or computer-usable code that, when executing on one or more computing devices, performs any and/or all of the steps of the control systems described above. The code may be stored in a non-transitory fashion in a computer memory, which may be a memory from which the program executes (such as random access memory associated with a processor), or a storage device such as a disk drive, flash memory or any other optical, electromagnetic, magnetic, infrared or other device or combination of devices. In another aspect, any of the control systems or the like described above may be embodied in any suitable transmission or propagation medium carrying computer-executable code and/or any inputs or outputs from same.

 [0169] The user interface may support a variety of user interactions. For example, the user interaction may include viewing a shared model space through the user interface, e.g. by one of the users that placed one of the computerized models in a staging area or any other user registered or otherwise
authorized to use print trays or the management facility. In this context, each computerized model maybe rendered within the user interface in a manner dependent upon a relationship between the computerized models and the user that is viewing the models. As such, a user that owns or submitted one of the computerized models may have a fully detailed or high resolution view of that computerized
model, while having only a degraded view of other ones of the computerize models. This selective viewing may also be role-based so that each one of the computerized models is rendered within the user interface according to whether a user that is viewing the virtual workspace or print tray is authorized to view that computerized model. So, for example, an owner may have a normal view, such as a high-resolution wireframe or surface model that shows all surface and/or interior details of one of the computerized models (subject, of course, to the scale of the features, the resolution
of the display, and any suitable limitations on resolution or the like that are imposed by the user interface or a device that is used to view the interface). At the same time, other users such as a direct supervisor of the owner, or other users belonging to a common working group, design team, and so forth may share this full resolution view.

[0170] Similarly, unrelated users, or users without a corresponding role or suitably elevated privileges, may be prevented from viewing the computerized model at full resolution, and may be provided with an obfuscated view. An obfuscated view, also referred to herein as a cloaked view or cloaked rendering, in which details of a computerized model are concealed from viewing by certain users by spatial low-pass
filtering, enclosure in a convex hull, enclosure in a simple geometric volume bounded by dimensional limits of the object, low- resolution pixilation, fogging, random perturbations, pseudo-random distortions, perturbations, non-linear warping, addition of high -frequency noise, or any other suitable technique or combination of techniques that protect confidentiality while providing sufficient awareness to other users of all models within a staging area. The cloaked rendering may include an out-of-focus rendering, a clouded rendering, or any other rendering that prevents the first viewer from seeing surface details of the second object. In another aspect, an opaque two-dimensional shape maybe interposed between the object and a user pose for the rendered virtual workspace or print tray to directly obstruct viewing of the object. In another aspect, the object may not be rendered at all, e.g., so that the space appears empty within the virtual workspace or print tray even though an object is
actually within that space of the virtual workspace or print tray and being queued for fabrication with the rest of the virtual workspace or print tray. More generally, any combination of these or other techniques may be used to hide details of the second object from the first user or any other users that are not authorized to view the second object.


    PNG
    media_image1.png
    801
    979
    media_image1.png
    Greyscale


[0102] As shown in step 402, the method 400 may include receiving a first computerized model of a first object from a first user for fabrication with a 3D printer. Receiving the first computerized model may include automatically selecting the first computerized model from a queue of objects based on an availability of the 3D printer. That is, users may simply place models in a general queue, and models may be selected from the queue using any suitable prioritization criterial for placement one of the print trays described above. In another aspect, a user may select a specific printer, a specific print tray, and so forth. The first computerized model may be an original model created by a user, or a model provided by a content source or the like, e.g., a model purchased by the user.

[0104] As shown in step 404, the method 400 may include positioning the first computerized model within a print tray, e.g., a print tray corresponding to a build volume of the 3D printer. As generally described above, this may include receiving manual positioning input from a user, or this may include automatically positioning the model using any suitable algorithms. It will also be appreciated that this step 404 may also or instead include selecting one of a number of print trays in a virtual environment in which to position the model, which may also be manual, automatic, or some combination of these.

[0105] As shown in step 406, the method 400 may include concealing a model (e.g., the first computerized model) in the virtual workspace or print tray from display to other users of the virtual workspace or print tray. Where the interactive environment is shared or public, or where a user wishes to conceal content of a model for other reasons while still using the interactive environment to schedule fabrication, the system can support a variety of privacy or secrecy mechanisms to control visual access. For example, where the environment is publicly shared, a user may wish to conceal models from any users not affiliated with a particular company or other institution or juristic entity. Thus, other users from that institution may be able to view the model while the model is concurrently concealed from other users not affiliated with the institution. Thus, the user may employ role-based or group-based management of visual access to a model within the virtual environment. Similarly, the user may employ identity-based management of visual access where particular, individual users are granted permission to view the model. As discussed below, access to the model itself, e.g., for editing or other manipulation, may similarly be controlled so that access to the model can be shared using any constraints desired by the user who provides the model.

[0106] Concealing the model may be achieved by enclosing the model in some other shape within the virtual workspace or print tray in order to obfuscate the details of the model. For example, a generic shape may be displayed around the model on the print tray such that the model cannot be seen by others—e.g., a box or other polyhedron, a sphere, a shape generally following the shape and contour of the model but with much less detail, and so forth. It will be appreciated that where this type of While this is described as displaying a shape around the model, only the obfuscatory shell is required to make displaying a generic shape around a model may include displaying the shell instead of the model. Similarly, with other obfuscation techniques contemplated herein, when rendering an obfuscatory shell or exterior, it is not typically necessary to also render a detailed view of the obscured object. Obfuscation may also or instead be achieved by blurring, blacking-out, or otherwise distorting the model. In an aspect, whatever technique is used to conceal the computerized model in the shared virtual workspace or print tray, the model may maintain its general size or dimensional extremities within the virtual workspace or print tray, such that collaboration with other models in a single workspace is still possible. Also, in an aspect, although a model may be concealed, other users may still be made aware of one or more specifications or parameters for the model, such as material, color, resolution, and so forth, e.g., to promote shared use without revealing the content of the model. In an aspect, the second model (or other models) may not be placed within the same virtual workspace or print tray as a first model until that first model is concealed from viewing by other users. obfuscation is employed, there is typically no need to render the interior, obfuscated object. In an aspect, the second model (or other models) may not be placed within the same virtual workspace or print tray as a first model until that first model is concealed from viewing by other users.


    PNG
    media_image2.png
    548
    773
    media_image2.png
    Greyscale


[0095] In another aspect, the management facility 302 may move a model of one user in order to create space within the print tray 310 for another model. For example, the system may provide a graphical user interface that supports automatic placement of multiple objects within the print tray 310.Where one or more models are already present within the print tray 310, the system 300 may respond to placement of an additional model (from any user) by rearranging models that are already in the print tray 310 to accommodate the additional content. Where the system 300 cannot locate a suitable arrangement to accommodate the additional model, the system 300 may provide a notification to the user 304 that placed the model, which notification may be supplemented with one or more other recommendations of available print trays 310 within the queue of the interactive environment 308. In another aspect, where a model would fit, but for another model that is locked within the print tray 310(by the user placing the additional content or by some other user of the print tray 310), the management facility 302 may ask the user 304 if he or she would like to request an unlock from the other user 304. More generally, the system 300 may, through a variety of communication media, support requests among users for changes to the queue including requests for elevated priority, requests to move objects, requests to move locked objects, requests to move objects to other print trays 310, and so forth. Incentives may be offered for granting such requests or other accommodations made by users.


[0126] As shown in step 422, the method 400 may include processing the models in the print tray, e.g., the first computerized model and the second computerized model. Processing the models may include the creation of instructions for fabricating objects, e.g., the first object and the second object, with a 3Dprinter. This may include g-code or any other machine-ready instructions that can be executed directly by a 3D printer, or any other machine-ready or intermediate representation of the models in the print tray suitable for processing or execution by one of the fabrication resources to fabricate the corresponding objects.

[0166] As shown in step 1104, the method 1100 may include positioning the models within a staging area or other area of a virtual environment. This may include automatically positioning the computerized models on a print tray or trays, or this may include manually positioning the computerized models. Where the method 1100 is deployed in the context of a model shop or similar in-house fabrication facility, this may include transmitting a request for fabrication to a human curator, administrator, manager, or the like, who is responsible for managing print resources at the model shop. The administrator may, in turn, manually place models into a print tray using any suitable computerized tools to assist in the placement process. In an open process, this may include receiving computerized models and automatically placing each model in a print tray using any suitable rules or constraints.

but, Thomas-Lepore may not explicitly disclose:
access [[a]] reduced resolution three-dimensional (3D) model files of [[an]] objects that are to be built together in a build bed of a 3D printing system, wherein the reduced resolution 3D model files are [[is a]] reduced resolution files of s of the objects and [[is]] are usable to generate [[a]] reduced resolution models of the objects as compared to [[a]] full resolution models generated by the s;
determine a packing arrangement  through use of the reduced resolution 3D model files for all of the objects in the build bed,
 including adjusting an arrangement of the reduced resolution models of the being built during a single printing operation of the 3D printing system.



However, Grichnik teaches: 
access [[a]] reduced resolution three-dimensional (3D) model files of [[an]] objects that are to be built together in a build bed of a 3D printing system, wherein the reduced resolution 3D model files are [[is a]] reduced resolution files of s of the objects and [[is]] are usable to generate [[a]] reduced resolution models of the objects as compared to [[a]] full resolution models generated by the s (Grichnik: paras [0065] – [0066]: “software objects,” paras [0059] & [0063]; see also para [0033]: “CAD data,” paras [0059] – [0060] );
determine a packing arrangement  through use of the reduced resolution 3D model files for all of the objects in the build bed  (Grichnik: paras [0065] – [0066]: “software objects,” paras [0059] & [0063]; see also para [0033]: “CAD data,” paras [0059] – [0060] ),
 including adjusting an arrangement of the reduced resolution models of the being built during a single printing operation of the 3D printing system  (Grichnik: paras [0065] – [0066]: “software objects,” paras [0059] & [0063]; see also para [0033]: “CAD data,” paras [0059] – [0060], para [0083]: “maximum number of bundles” ).

Grichnik specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0065] System 100 may also compare the outcome of the first simulation to the outcome of a previous simulation (step 720). The outcome of the simulations may include one or more measurable values. For example, the outcome of the simulations may be represented by various metrics indicative of the efficiency of the facility such as throughput, profit, number of orders fulfilled, percentage of orders fulfilled, etc. The previous simulation may be one that had already been performed, the results of which were stored at system100. In certain embodiments, the previous simulation may have executed one or more software objects at a lower resolution than the resolution at which those software were executed during the first simulation. Thus, by comparing the two outcomes at step 720, system 100 may determine if increasing the resolution at which one or more of the software objects are executed improves the performance of the DES simulation.

[0066] If system 100 determines that the outcome of the first simulation is different than the outcome of the previous simulation (step 720, Yes), system 100 may determine that the increase in resolution improved the performance of the DES simulation. Therefore, system 100 may again increase the resolution at which at least one of the software objects was executed (step 740), to try to further improve the performance of the DES simulation. System 100 may determine which resolutions to increase based on one or more of the factors described above, such as the area impacted by a process represented by a software object, the number of times a software object is executed, etc. For example, in certain embodiments, system 100 may increase the resolution for the software objects representing processes that impact areas of a facility greater than a threshold area, for the software objects that are executed greater than a threshold number of times during a simulation, etc.

[0059] As discussed above, DES module 132 may be configured to execute the software objects and thus provide output values with certain degrees of resolution. Two exemplary types of resolution are spatial  granularity (e.g., position measured in yards, feet, inches, etc.) and temporal granularity (e.g., generate the output values every 15 seconds, second, or fractions thereof). Moreover, in certain embodiments, DES module 132 may be configured to execute different software objects with different resolutions during a single simulation of a facility [Interpretation: all objects with the same material are simulated at the same reduced resolution].

[0063] System 100 may determine the different resolutions (e.g., spatial and temporal granularities) with which DES module 132 executes the different software objects in a variety of ways. In certain embodiments, the system may receive user input, e.g., via a GUI, defining the resolutions for one or more software objects and may determine the resolution for each software object based on the user input. In some embodiments, system 100 may determine the resolution for a particular software object based on the process being simulated by that software object. For example, system 100 may calculate an area of a portion of the facility that is impacted by the first process represented by that software object and determine the resolution based on the calculated area. The area impacted by a process may include, for example, the total area through which a resource travels when performing the movements simulated by the process. In still other embodiments, system 100 may determine the resolution for a particular software object based on the number of times the software object is executed when simulating the facility. For example, as discussed above, system 100 may execute multiple software objects to simulate the movement of multiple materials and resources throughout the facility over a specified time period (e.g., a work day). Thus, system 100 may determine a number of times that it must execute a particular software object to simulate movement of materials within the facility over the specified time period and determine the resolution for that software object based on the calculated number of times that the software object will be executed [Interpretation: all objects are simulated at the same reduced resolution by user input ].


	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas-Lepore and incorporate the teaching of Grichnik for determining the packing arrangement based on the use of the reduced resolution 3D model files. The one of ordinary skill in the art would have been motivated to do so in order to determine at which lower resolution would improve the rendering of packing arrangement and result in faster rendering, thereby enabling the printing of all the objects in shorter turnaround time due to the time savings from making the rendering faster (Grichnik: para [0065]).   

Regarding claim 2, modified Thomas-Lepore teaches all the limitations of claim 1. 
Modified Thomas-Lepore further teaches wherein the instructions are further executable to cause the processor to: 
receive a modified version of the determined packing arrangement (Thomas-Lepore: para [0126] & para [0166];); and
 output the modified version of the determined packing arrangement to the 3D printing system for the 3D printing system to print  (Thomas-Lepore: para [0126] & para [0166];).  

Regarding claim 3, modified Thomas-Lepore teaches all the limitations of claim 1. 
Modified Thomas-Lepore further teaches wherein the instructions are further executable to cause the processor to: 
prior to outputting the determined packing arrangement to the 3D-printing system, output the determined packing arrangement to a client device, wherein the client device is to modify the determined packing arrangement and output a modified version of the determined packing arrangement (Thomas-Lepore: para [0126] – [0128] & para [0166];); 
receive the modified version of the determined packing arrangement from the client device (Thomas-Lepore: para [0126] – [0128] & para [0166];); and
 	output the modified version of the determined packing arrangement to the 3D printing system for the 3D printing system to print the (Thomas-Lepore: para [0126] – [0128] & para [0166];).  

Regarding claim 4, modified Thomas-Lepore teaches all the limitations of claim 1. 
Modified Thomas-Lepore further teaches wherein the instructions are further executable to cause the processor to: 
receive an instruction to print the (Thomas-Lepore: para [0126] – [0128] & para [0166];); and 
output the determined packing arrangement to the 3D printing system based on receipt of the instruction (Thomas-Lepore: para [0126] – [0128] & para [0166];).   

Regarding claim 5, modified Thomas-Lepore teaches all the limitations of claim 1. 
Modified Thomas-Lepore further teaches wherein the instructions are further executable to cause the processor to: 
access an identifiers that maps the reduced resolution 3D model file to thel resolution 3D model file of the objects (Thomas-Lepore: paras [0169] – [0170]; see also Fig 4, paras [0101] – [0108]); and 
output the identifier with the determined packing arrangement, wherein the 3D printing system is to access the first full resolution 3D model file of the object using the identifier and to print the object based on the first full resolution 3D model file (Thomas-Lepore: paras [0169] – [0170]; see also Fig 4, paras [0101] – [0108]).  

Regarding claim 6, modified Thomas-Lepore teaches all the limitations of claim 5. 
Modified Thomas-Lepore further teaches wherein:  the first full resolution 3D model file is stored in a data storage separate from the apparatus and wherein the 3D printing system is to access the first full resolution 3D model file from the data storage (Thomas-Lepore: paras  [0192] & paras [0169] – [0170]; see also Fig 4, paras [0101] – [0108]).  

Regarding claim 7, modified Thomas-Lepore teaches all the limitations of claim 1. 
Modified Thomas-Lepore further teaches wherein the instructions are further executable to cause the processor to: 
 access reduced resolution 3D model files of the other objects to be built in the build bed, the reduced resolution 3D model files comprising reduced resolution files of respective full resolution 3D model files of the other objects (Thomas-Lepore:  para [0126] & para [0166]; see also para [0095]); and 
determine the packing arrangement for the object and the other objects through use of the reduced resolution 3D model files of the object and the other objects (Thomas-Lepore:  para [0126] & para [0166]; see also para [0095]).  

Regarding claim 8, modified Thomas-Lepore teaches all the limitations of claim 1. 
Modified Thomas-Lepore further teaches wherein the instructions are further executable to cause the processor to render the reduced resolution 3D model file and to clone the rendered reduced resolution 3D model file to generate multiple copies of the reduced resolution 3D model file, wherein the processor is to determine the packing arrangement using the generated multiple copies of the reduced resolution 3D model file (Thomas-Lepore: paras  [0192] & paras [0169] – [0170]; see also Fig 4, paras [0101] – [0108]).  

Regarding claims 9 – 15, modified Thomas-Lepore teaches the apparatus. Therefore, modified Thomas-Lepore teaches the method and system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Cleary (US Pub. 2009/0259450): teaches simulation of physical model in low resolution first. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        10/19/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115